Mr. President. it gives me great pleasure to 
convey to you in the name of the delegation of 
the Hashemite Kingdom of Jordan. our warm 
congratulations on your election to your high 
office. We have full confidence that your 
experience and competence will contribute 
effectively towards a successful out-come to this 
session. I should also like to pay a tribute to 
your predecessor Mr. Kittani who presided over 
the proceedings of the thirty-sixth session most 
effectively for which we thank him. I wish to pay 
a particular tribute to the persistent efforts of 
the Secretary-General to increase the 
opportunities for peace and to alleviate the 
tensions that prevail in many parts of the world. 
My delegation takes this opportunity to express 
its full support for those efforts and to pledge 
its full co-operation with him.

40. A careful study of the agenda of this session 
and the grave issues contained therein. which 
have serious implications for world peace and 
security confirms the bleak foreboding which the 
Secretary-General has clearly and forcefully 
expressed in his report.

41. Our world today is beset on all sides by 
dangers resulting from the predominance of the 
policies of the use of force or the threat of the 
use of force: instead of having recourse to, 
peacefulï means of 'settling problems among 
nations. This tendency has been intensified by a 
continuing and relentless arms, race. the 
development and acquisition of the most 
.sophisticated means of mass destruction and the 
allocation by many States of vast human and 
material resources to those ends. '

42. We also find that the States entrusted by the 
Charter of the United Nations with a special 
responsibility for maintaining international 
peace and security have pursued policies which 
are at variance with that responsibility. Some of 
them have resorted to the use of force while 
others have condoned the fact that States have 
committed acts of aggression and intervention in 
the affairs of other States.

43. The failure of those States to put an end to 
the military option and the use of force and 
their condoning of the use of force by others 
have led to the prevalence of an aggressive 
attitude in relations between States and 
encouraged more States to take the same course.

44. As a logical and ineluctable corollary of 
this development, the international situation has 
deteriorated most seriously. amounting as the 
Secretary-General said in his report to have 
brought the world perilously near to a' new 
international anarchy. As a result of this 
development the United Nations has been rendered 
incapable of contributing lo the solution of 
international conflicts. The Security Council 
whose principal duty under the Charter is the 
maintenance of international peace and security 
has been immobilized and prevented from 
performing its -ask. Its functions have been 
confined to issuing resolutions which remain 
unimplemented.

45. Despite the fact that the Charter has laid 
down a system of collective security in the 
world.ï we note that the principles enshrined in 
the Charter for regulating relations between 
States have been flouted. That system has been 
subverted by the prevailing tendency to use force 
under different pretexts, whether it be a warped 
concept of security or alleged' self-defence. All 
those pretexts are actually aimed at imposing 
hegemony and achieving the parochial interests of 
those who have the force and the means of using 
it. Thus we see the blatant military occupation, 
the colonization of occupied land~. the 
destruction of ,property and cities and 
interference in .and manipulation of the internal 
affairs of other States with a view to serving 
the interests and aims of the aggressor.

46. It is profoundly disturbing that instead of 
taking immediate and decisive action to deter 
aggressors assist their victims and prevent the 
fruits of aggression being reaped some of the 
major Powers choose to stand idly by. to condone 
the aggression or even to obstruct the 
application against the aggressor of the 
sanctions fm' which the Charter provides.

47. That approach. with its concomitant weakening 
of the united Nations has led to the dangerous 
situation that the world finds itself in today. 
It has also led all those countries that observe 
the Charter and support international law to lose 
faith and confidence that their legitimate quest 
for security and just solutions to their problems 
can be pursued within the framework of the 
existing international ordering the absence of 
such assured security, those Member States have 
found themselves impelled to scramble .for' arms 
and divert large parts of their limited resources 
for the acquisition of the necessary means of 
self-defence in confronting the policies of 
hegemony and domination being pursued by the more 
powerful States. We must state that such a 
development would never have taken place if the 
major Powers to which the Charter entrusted the 
maintenance of world peace and security. ~ad 
shouldered their solemn responsibilities and 
duties with firmness and sincerity.

48.	The most glaring example of what I, have 
just described is to be found in the Middle East, 
where the situation is characterized by the 'use 
of force and the imposition of occupation. 
Hegemony and faits accomplis to which Israel has 
resorted persistently, without being subjected to 
the deterrent action that would force it to 
submit to the international will and law..
49.	Israel occupied the greater part of 
Palestine in 1948 and in 1967 it completed the 
occupation of the remainder. in addition to parts 
of other Arab lands. In the past few months it 
has occupied large areas of the sister country of 
Lebanon rendering homeless and displacing scores 
of thousands of its civilian population. Israel 
has destroyed many of Lebanon's towns and 
villages. It laid siege to Beirut devastating 
large parts of it with unparalleled barbarism by 
incessant land sea and air bombardment. which 
claimed thousands of innocent victims in dead and 
wounded.

50. One of the most heinous massacres in history 
was perpetrated against unarmed civilians. 
foremost among whom were women old people and 
children. The conscience of humanity is still 
overwhelmed with revulsion anger and abhorrence 
at dimensions of this barbaric massacre which has 
its precedent in earlier Israeli massacres 
innocent Palestinians at Deir Yassin, Qibya and 
Kafr Qasim.

51. The main objective of these repeated 
massacres has invariably been to terrorize and 
uproot the Palestinian people and to silence 
them. in the vain hope' that such massacres will 
erase from the consciousness of the Palestinian 
people their yearning to return to their homeland 
in Palestine. and that they will abandon that 
homeland to strangers who falsely claim they have 
a better right to it than its legitimate owners.

52. Israel's ability to persist in its aggressive 
expansionist policies of which the most recent 
manifestation is the victimization of Lebanon can 
be traced back specifically to the time when the 
whole world and particularly those great Powers 
upon which devolves the responsibility for 
preserving peace and security stood idly by or 
ignored Israel's aggression in June 1967. At that 
grave moment a fundamental deviation occurred in 
the international collective security system. 
When the Security Council was prevented from 
taking action in conformity with its established 
practice of linking a cease-fire with the 
imperative demand for complete withdrawal from 
all the occupied territories, Israel exploited 
that in order to reap the fruits of its 
aggression by continuing its occupation of Arab 
territories and refusing to withdraw from them. 
Moreover, Israel refused to implement Security 
Council resolution 242 (1967) which called upon 
it to withdraw completely from those territories. 
.

53.' Israel 'has persistently sought to cover up 
its defiance under the guise of its security. Its 
supporters have sought to justify their massive 
assistance to it on the ground that a secure 
Israel would be more willing to make concessions 
in exchange for peace. Events have proved the 
fallacy of that claim.

54. We have seen that the greater Israel's military power grows the more obdurate 
and inflexible its policies become. It stretches 
its concept of security to include aggression 
against the neighbouring Arab States. Israel's 
doctrine of security has become synonymous with 
aggression expansion and occupation. It reached 
unprecedented dimensions recently with the 
massacre of innocent civilians. The abominable 
events in Lebanon have revealed to the whole 
world and in particular to the friends of Israel. 
Israel's true face and have unmasked the 
falsehood of its security pretexts.

55. Israel's definition of its security is but a 
slogan which it uses to cover up its continuing 
expansion at the expense 'of Arab territories and 
rights. Israel expanded since the Partition Plan 
of 29 November 1947 going beyond the Armistice 
Agreement of 1949 and the cease-fire lines of 
1967 to what we see at present in Lebanon shows 
that Israel is in no need of security. Israel has 
annexed Arab Jerusalem and the Golan Heights; it 
has established Israeli settlements; it bombed 
Iraqi, peaceful nuclear installations: and, it 
has started to build a canal from the Dead Sea to 
the Mediterranean. Such an expansionist Israel 
which has defined its perceived area of security 
as encompassing all the lands from Pakistan in 
the East and North Africa in the West is 
suffering from an abundance of security, not from 
a lack of it. That is all too dear when we take 
into account Israel military nuclear capability 
which was documented in the Secretary-General's 
report at the preceding session.

56. It has been the consistent pattern that 
whenever there appear to be indications on the 
horizon of efforts by the international community 
to achieve a just. comprehensive and lasting 
solution to the question of Palestine and the 
conflict in the Middle East Israel resorts to a 
pre-emptive military strike in order to occupy 
more Arab lands in order to thwart any such 
international efforts and compel the world to 
divert its endeavours towards dealing with the 
complexities resulting from the faits accomplish 
newly created by Israel's aggression.

57. Hence Israel's invasion of Lebanon and its 
attempts to manipulate Lebanon's political 
situation and internal affairs in a manner which 
would serve its objective of spreading its 
hegemony over the region. Israel was encouraged 
to launch its invasion by the meek reaction to 
its earlier invasion of southern Lebanon in March 
1978 and its ability to impose its own conditions 
for a partial withdrawal. Those conditions 
included the creation of a buffer zone in south 
Lebanon under the control of mercenaries 
accountable to its will. When Israel saw that 
that dangerous precedent had been tolerated by 
the inter-national community, it embarked upon 
its further invasion of Lebanon, which has 
continued for the past several months. At the 
beginning of the invasion it declared that its 
objective was to secure a cordon sanitaire, the 
depth of which it would decide at will, on the 
pretext of an alleged need to ensure the security 
of its citizens in the northern area.

58. Israel has only been encouraged by the 
launching of the two invasions to carry out 
further aggression. We warn the international 
community of the seriousness of Israel's 
premeditated plans and intentions regarding the 
Arab States. It is determined to turn its back on 
the principles on which a just peace could be 
achieved. We also warn it against Israel's 
efforts to impose a sham solution of its own 
making, the preparations for which have already 
been initiated in declarations by its leaders 
that a solution to the Palestinian problem lies 
outside Palestinian national soil.

59.	The international community must take a 
firm and decisive stand in confronting these 
ominous plans. It most prevents the aggressor 
from reaping the fruits of its aggression. The 
international community must also compel the 
aggressor to respect the principles of 
international law and good faith in relations 
among nations, if we are truly committed to the 
purposes and principles of the Charter and to 
safeguarding the region and the world as a whole 
from the serious consequences of allowing the 
present situation to continue.

60.	The international community, both within 
the United Nations and outside it, has defined 
the necessary bases for the achievement of a 
just, lasting and comprehensive peace in the 
region. These include the withdrawal of Israel 
from all the Arab territories occupied since the 
June 1967 aggression, the return of the Arab City 
of Jerusalem to Arab sovereignty, and recognition 
of the legitimate rights of the Palestinian Arab 
people, including its right to self-determination 
in conditions of total freedom on Palestinian 
national soil. Israel has subverted all the 
international efforts aimed at the attainment of 
this goal. The most recent example of this was 
its outright rejection of the ideas put forward 
by President Reagan although they could not 
possibly be considered as prejudicing Israel's 
security.

61. In contradistinction to these Israeli 
policies, which are based on the rejection of 
peace and attempts to achieve hegemony over the 
region, there is sincere Jordanian and Arab 
determination to achieve a just peace which would 
guarantee rights and ensure security and 
stability in the region. Jordan accepted Security 
Council resolution 242 (1967) and has used its 
influence to persuade others to accept it and 
support its implementation. Jordan has also 
supported efforts and initiatives formulated both 
within and outside the United Nations to ensure 
the implementation of that resolution and the 
achievement of a comprehensive settlement, in 
accordance with universally agreed principles.

62. Furthermore, Jordan's role was actively 
pursued in co-operation with sister Arab States, 
at the Twelfth Arab Summit Conference held in Fez 
in September, in the formulation of a collect e 
Arab peace initiative compatible with what the 
international community has resolved should be 
the framework for peace. We call upon the 
international community to support this 
initiative and to strive  resolutely to give 
effect to it since it offers an historical 
opportunity which has gained world-wide 
acceptable, with only Israel dissenting. It is a 
unique opportunity which must be seized by 
everyone in order to ensure a just peace and a 
comprehensive settlement of this whose question, 
which has threatened international security and 
the security of the region for the pas: 34 years.

63. There is another conflict threatening the 
stability and security of the region in which we 
live, namely, the Iraqi-Iranian war that has been 
raging for about two years. This causes Jordan 
pain and grief because it involves two Islamic 
States. Jordan, which respects the Charter and 
international law and accepts its national 
responsibilities, supports its sister Iraq in its 
defence of its national territory and its 
legitimate rights on its land and waters. Jordan 
adds its voice to that of the international 
community in asking the Islamic Republic of Iran 
to respond positively to Security Council 
resolutions 479 (1980), 514 (1982) and 522 
(1982), as well as to the many mediation efforts 
aimed at ending the war between the two 
neighbouring countries. Jordan has also welcomed 
with satisfaction the initiative taken 
unilaterally by Iraq for the observance of a 
cease-fire and withdrawal of its troops to within 
its international borders in order to open the 
way for a just settlement that would prevent 
further bloodshed and destruction. Such a 
settlement would give each party what rightfully 
belongs to it and lead to the establishment of 
good-neighbourly relations between the two 
countries which would undertake not to interfere 
in each other's internal affairs.

64. Several other parts of the world have been 
afflicted in the same way as the Middle East 
region. The racist government of South Africa 
continues to practise its hateful apartheid 
policies, to occupy Namibia and to commit acts of 
aggression against neighbouring African States.

65. The international community is duty-bound to 
take a firm stand against the practices of this 
racist regime and to apply all the means of 
pressure available to it, including the sanctions 
provided for inthe Charter, to compel South 
Africa to comply with international resolutions.

66.	We also call for the implementation of 
United Nations resolutions pertaining to 
Afghanistan and Eritrea and for respect for the 
right of all peoples to self-determination and to 
express their national will in conditions of 
total freedom.

67.	Jordan also calls for the peaceful 
solution of the problem of Cyprus through the 
intercommunal talks under the auspices of the 
United Nations and within a framework which would 
preserve the unity, independence and non-aligned 
status of that country. .

68. We support the solution of the problem of 
Korea by peaceful means through negotiations 
between the two parts of Korea, in accordance 
with the joint communique issued in July 1972.

69.	It is impossible to separate the gloomy 
climate pervading the world today, which is based 
on the use of the military option to solve 
international issues, from the overall thrust of 
the arms race. The race to develop or acquire the 
most modem weapons of destruction, conventional 
as well as nuclear, has intensified the tendency 
to use or threaten to use force and hag compelled 
many States, particularly the developing nations, 
to seek to acquire arms for their legitimate 
self-defence at the expense of the satisfaction 
of their pressing economic and social needs. It 
is incumbent upon the major Powers to set an 
example by showing the political will to curb the 
arms race and to work, guided by the principles 
of the Charter, to averting aggression, providing 
an atmosphere of confidence and security for all 
States that respect international law. It is also 
imperative to transfer the enormous human and 
financial resources devoured by the arms race to 
the task of reforming the international economic 
order, which is exposed to huge strains and is 
suffering from a structural disequilibrium. This 
state of affairs had led many countries, 
particularly developing countries, into a serious 
situation, made them incapable of servicing their 
foreign debts and brought them to the verge of 
disaster.

70.	In this statement I have reviewed some of 
the gravest problems facing our world today and 
threatening its resent and future. The family of 
nations, individually and collectively, must 
exert serious and sincere efforts to deal with 
the crises. We must not continue to pursue the 
policies that have brought the world to the state 
of degeneration which we are witnessing today and 
which the Secretary-General has strongly 
emphasized in his report. It is our earnest hope 
that the imminence of the danger will increase 
our awareness of the responsibilities incumbent 
upon the international community so that it may 
rise to the challenges confronting it and the 
world may become a better place to live in.
